983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Albert Russell CLAY, Jr., Petitioner.
No. 92-8092.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 29, 1992

On Petition for Writ of Mandamus.
Albert Russell Clay, Jr. Petitioner Pro Se.
PETITION DENIED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Albert Russell Clay, Jr., a Virginia prisoner, seeks mandamus relief based upon delay in the district court.  We deny the petition.


2
Clay alleges that the district court has delayed responding to motions filed by him in his 42 U.S.C. § 1983 (1988) action.  A review of the district court docket sheet reveals that in response to a motion filed by Clay the district judge hearing this case recused himself and the case was transferred to another district judge.  This took place at the end of July 1992.  Presumably Clay's motions are now under consideration by the new judge.  Because there has been no undue delay since the last significant action in this case, mandamus relief is improper.


3
Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED